Exhibit 3.1 Electronic Articles of Incorporation For STASSI HARBREW IMPORTS CORP. P07000001711 FILED January 04, 2007 Sec. Of State clewis The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: STASSI HARBREW IMPORTS CORP. Article II The principal place of business address: 249 NW 15TH STREET BOCA RATON, FL. US 33432 The mailing address of the corporation is: 249 NW 15TH STREET BOCA RATON, FL. US 33432 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS. Article IV The number of shares the corporation is authorized to issue is: 100,000,000 COMMON; 20,000,000 PREFERRED Article V The name and Florida street address of the registered agent is: MARK A WOOD 249 NW 15TH STREET BOCA RATON, FL. 1 I certify that I am familiar with and accept the responsibilities of registered agent. P07000001711 FILED January 04, 2007 Sec. Of State clewis Registered Agent Signature: MARK A. WOOD, (SIGNED ELECTRONICALLY) Article VI The name and address of the incorporator is: MARK A.
